Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered September 27, 1963 after a jury trial, convicting him of robbery in the first degree and assault in the second degree, sentencing him to serve an indeterminate term of 10 to 30 years on the robbery count and a concurrent term of 2% to 5 years on the assault count, and committing him to the Elmira Reception Center for classification, program training and transfer pursuant to article 3-A of the Correction Law. Judgment affirmed. We find no reversible error. Nor may it be held that the court abused its discretion by not fixing a reformatory *671term pursuant to section 2184-a of the Penal Law (People v. Doran, 2 A D 2d 890; People v. Allen, 5 A D 2d 696). Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.